Title: Sartine to the Commissioners: A Translation, 5 July 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


      
       Versailles, 5 July 1778
      
      As I am in need, gentlemen, of Captain Jones for a specific expedition, I would like him to remain here.
      If it is not inconvenient, I would be grateful if you could leave him at my disposal and, if his ship must return to America, turn the command of the vessel over to his second. I have the honor to be with the utmost respect, gentlemen, your very humble and very obedient servant,
      
       De Sartine
      
     